Exhibit 10.1

TRUST UNDER THE

DEFERRED COMPENSATION PLAN

THIS AGREEMENT is made this 1st day of October, 2012 by and between The
Greenbrier Companies, Inc., a corporation organized under the laws of Oregon and
having its principal office and place of business in Oregon (“Greenbrier” or the
“Company”) and Reliance Trust Company, a trust organization under the laws of
the United States of America and having its principal office and place of
business in Atlanta, Georgia, as trustee (the “Trustee”).

RECITALS

WHEREAS, Greenbrier has adopted The Greenbrier Companies Nonqualified Deferred
Compensation Plan (the “Plan”), which is an unfunded executive benefit plan
providing deferred compensation benefits to a select group of its management or
highly compensated employees of the Company; and

WHEREAS, the Plan contemplates that employees of the Company may become
participants in the Plan; and

WHEREAS, the Company has incurred or expects to incur liability under the terms
of the Plan with respect to its employees who participate in the Plan (the
“Participants”); and

WHEREAS, the Company wishes to establish a trust (the “Trust”) and to contribute
to the Trust assets that shall be held therein, subject to the claims of the
Company’s creditors in the event of the Company’s insolvency, as herein defined,
until paid to the Plan participants and their beneficiaries in such manner and
at such times as specified in the Plan or paid to the Company in accordance
herewith; and

WHEREAS, it is the intention of the parties that the Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plan as an unfunded
Plan maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees according to Title I of the
Employee Retirement Income Security Act of 1974 as amended; and

WHEREAS, it is the intention of the Company to make contributions to the Trust
to provide a source of funds to assist it in the meeting of its liabilities
under the Plan.

NOW, THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be comprised, held and disposed of as follows:



--------------------------------------------------------------------------------

Section 1. ESTABLISHMENT OF TRUST

(a) The Company has deposited with the Trustee in trust assets which constitute
the principal of the Trust to be held, administered and disposed of by the
Trustee as provided in this Trust Agreement. The Company shall have the right to
make additional deposits from time to time in its sole discretion.

(b) The Trust hereby established shall be irrevocable.

(c) The Trust is intended to be a grantor trust, of which the Company is the
grantor, within the meaning of Subpart E, part I, subchapter J, chapter I,
subtitle A of the Internal Revenue Code of 1986, as amended (the “Internal
Revenue Code”), and shall be construed accordingly.

(d) The Participants and their beneficiaries shall have no preferred claim on,
or any beneficial ownership interest in, any assets of the Trust. Any rights
created under the Plan and this Trust Agreement shall be mere unsecured
contractual rights of the Participants and their beneficiaries against their
Employer. Any assets held by the Trust will be subject to the claims of the
Company’s general creditors under federal and state law in the event of
Insolvency, as defined in Section 3(a) herein.

(e) The Trustee agrees to accept additional deposits made by the Company
pursuant to Section 1 (a) hereof, and contributions that are paid to it by the
Company in accordance with the terms of this Trust Agreement. Such additional
deposits and contributions shall be in cash or in such other form that may be
acceptable to the Trustee, including but not limited to policies of life
insurance. The Trustee shall have no duty to determine or collect contributions
under the Plan and shall have no responsibility for any property until it is
received and accepted by the Trustee. The Company shall have the sole duty and
responsibility for the determination of the accuracy and sufficiency of the
deposits and contributions to be made under the Plan, the transmittal of the
same to the Trustee and compliance with any statute, regulation or rule
applicable to contributions.

Section 2. PAYMENTS TO PARTICIPANTS AND THEIR BENEFICIARIES

(a) From time to time, the Company may deliver to the Trustee a schedule (the
“Payment Schedule”) that indicates the amounts payable in respect of each
Participant (and his or her beneficiaries), that provides a formula or other
instructions for determining the amounts payable, the form in which such amounts
are to be paid (as provided for or available under the Plan), and the time of
commencement for payment of such

amounts. Except as otherwise provided herein, the Trustee shall make payments to
the Participants and their beneficiaries in accordance with such Payment
Schedule. The Trustee shall make provision for the reporting and withholding of
any federal, state or local taxes that may be required to be withheld with
respect to the payment of benefits pursuant to the terms of the Payment Schedule
and shall pay amounts withheld to the appropriate taxing authorities or
determine that such amount have been reported, withheld and paid by the Company.
If the principal of the Trust, and any earnings thereon, are not sufficient to
make payments of benefits in accordance with the terms of the Payment Schedule,
the Company shall make the balance of each such payment as it falls due. The
Trustee shall notify the Company where principal and earnings are not
sufficient.

(b) Upon the receipt by the Trustee of (i) a written notice from the Company,
indicating that the Plan has been completely terminated and (ii) a Payment
Schedule, indicating how payments shall be made as a result of the termination
of the Plan, the Trustee shall pay to each Participant his or her account
balance under the Plan in accordance with the terms of such Payment Schedule.
Notwithstanding the foregoing, upon the termination of the Plan the Company
shall be entitled to make payment of benefits directly to the Participant or
their beneficiaries in accordance with subsection (f) below.

(c) The Company hereby agrees that the Authorized Party (as defined below) shall
have the exclusive responsibility, and the Trustee shall not have any
responsibility or duty under this Trust Agreement for determining that the
Payment Schedule is in accordance with the terms of the Plan and applicable law,
including without limitation, the amount, timing or method of payment and the
identity of each person to whom such payments shall be made. The Trustee shall
have no responsibility or duty to determine the tax effect of any payment or to
see to the application of any payment.

(d) The entitlement of a Participant or his or her beneficiaries to the benefits
under the Plan shall be determined by the Company or such party as it shall
designate under the Plan, and any claim for such benefits shall be considered
and reviewed under the procedures set out in the Plan.

(e) The Company may make payment of benefits directly to the Participants or
their beneficiaries as they become due under the terms of the Plan. The Company
shall notify the Trustee of its decision to make payment of benefits directly to
Participants or their

 



--------------------------------------------------------------------------------

beneficiaries. If the Company makes payments according to this subsection the
Company shall make provision for the reporting and withholding of any federal,
state or local taxes that may be required to be withheld with respect to the
payment of benefits pursuant to the terms of the Plan and shall pay amounts
withheld to the appropriate taxing authorities.

(f) Company shall furnish the Trustee with a written list of the names,
signatures and extent of authority of all persons authorized to direct Trustee
and otherwise act on behalf of the Company and the Participants under the terms
of this Trust Agreement (“Authorized Party”). The Trustee shall be entitled to
rely on and shall be fully protected in acting upon direction from an Authorized
Party until notified in writing by the Company, as appropriate, of a change of
the identity of an Authorized Party.

(g) In accordance with the procedures mutually acceptable to the Company and
Trustee, all directions and instructions to the Trustee from an Authorized
Party, including but not limited to the Payment Schedule, shall be in writing,
transmitted by mail or by facsimile or shall be an electronic transmission,
provided the Trustee may, in its discretion, accept oral directions and
instructions and may require confirmation in writing (“Authorized
Instructions”).

Section 3. TRUSTEE RESPONSIBILITY REGARDING PAYMENT TO TRUST BENEFICIARY WHEN
COMPANY IS INSOLVENT

(a) The Trustee shall cease payment of benefits to the Participants who are
current or former employees of the Company and their beneficiaries if it
receives notice that the Company is Insolvent. The Company shall be considered
“Insolvent” for purposes of this Trust Agreement if (i) the Company is unable to
pay its debts as they become due, or (ii) the Company is subject to a pending
proceeding as a debtor under the United States Bankruptcy Code.

(b) At all times during the continuance of this Trust, as provided in
Section 1(d) hereof, the principal and income of the Trust shall be subject to
claims of general creditors of the Company under federal and state law as set
forth below.

(1) The Board of Directors and the Chief Executive Officer of the Company shall
have the duty to inform the Trustee in writing of the Company’s Insolvency. If a
person claiming to be a creditor of the Company alleges in writing to the
Trustee that the Company has become Insolvent, the Trustee shall

determine whether the Company is Insolvent and, pending such determination, the
Trustee may discontinue payment of benefits to the Participants or their
beneficiaries.

(2) Unless the Trustee has actual knowledge of the Company’s Insolvency, or has
received notice from the Company or a person claiming to be a creditor alleging
that the Company is Insolvent, the Trustee shall have no duty to inquire whether
the Company is Insolvent. The Trustee may in all events rely on such evidence
concerning the Company’s solvency as may be furnished to the Trustee and that
provides the Trustee with a reasonable basis for making a determination
concerning the Company’s solvency.

(3) If at any time the Trustee has determined that the Company is Insolvent, the
Trustee shall discontinue payments of benefits to the Participants and their
beneficiaries and shall hold the assets of the Trust for the benefit of the
Company’s general creditors. Nothing in this Trust Agreement shall in any way
diminish any rights of the Participants or their beneficiaries to pursue their
rights as general creditors of the Company with respect to benefits due under
the Plan or otherwise.

(4) The Trustee shall resume the payment of benefits to the Participants or
their beneficiaries in accordance with Section 2 of this Trust Agreement only
after the Trustee has determined that the Company is not Insolvent (or is no
longer Insolvent). The Trustee may rely on evidence concerning Insolvency as may
be furnished to the Trustee and that provides the Trustee with a reasonable
basis for making a determination concerning Insolvency. If there is a dispute
about Insolvency, the Trustee shall have the right to require the Company to
employ and pay for the services of an independent expert to render a written
opinion to the Trustee addressing the question of Insolvency.

(c) Provided that there are sufficient assets, if the Trustee discontinues the
payment of benefits from the Trust pursuant to Section 3(a) and (b) hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to the
Participants or their beneficiaries according to the terms of the Plan for the
period of such discontinuance, less the aggregate amount of any payments made to
Participants or their beneficiaries by the Company in lieu of the payments
provided for hereunder during any such period of discontinuance. The Trustee may
require a new Payment Schedule from the Company in such event.

 



--------------------------------------------------------------------------------

Section 4. PAYMENTS TO COMPANY

(a) Except as provided in Sections 3 and in this Section 4(b), because the Trust
is irrevocable, in accordance with Section 1(b) hereof, the Company shall not
have the right or the power to direct the Trustee to return to the Company or to
divert to others any of the Trust assets before all payment of benefits have
been made to Participants or their beneficiaries pursuant to the terms of the
Plan.

(b) In the event the Company makes payment of benefits directly pursuant to
Section 1(e) hereof, the Company may file proof of such payment with the Trustee
and request to be reimbursed for said payment. The Trustee shall reimburse the
Company for amounts not exceeding the Company’s costs of making Plan payments.
The Trustee shall not be obligated to verify the amount of payment beyond
receipt of reasonable proof (e.g. cancelled check).

Section 5. INVESTMENT AUTHORITY

(a) The Trustee shall invest and reinvest the principal and income of the Trust
as directed by Company or its properly designated agent which directions may be
changed from time to time. To the maximum extent permitted by law, the Trustee
shall have no duty or responsibility (i) to advise with respect to, or inquire
as to the propriety of, any such investment direction or (ii) for any investment
decisions made with respect to the Trust by the Company. In the absence of
investment direction, the Trustee shall have no obligation to invest Trust
assets, but may invest Trust assets in any manner permitted under Section 5(d).

(b) The Trustee may invest in securities (including stock or rights to acquire
stock) or obligations issued by the Company. All rights associated with assets
of the Trust shall be exercised by the Trustee and shall in no event be
exercised by or rest with Plan participants, except that voting rights with
respect to Trust assets will be exercised by the Company, unless an investment
adviser has been appointed pursuant to Section 5(a) and voting authority has
been delegated to such investment adviser.

(c) The Company shall have the right at any time, and from time to time in its
sole discretion, to substitute assets of equal fair market value, for any asset
held by the Trust. This right is exercisable by the Company in a non-fiduciary
capacity without the approval or consent of any person in a fiduciary capacity.

(d) In administering the Trust and carrying out the instructions of the Company
in accordance with Section 5(a) above, the Trustee shall be specifically
authorized to:

(1) To invest and reinvest the Trust assets, together with the income therefrom,
in common stock, preferred stock, convertible preferred stock, bonds,
debentures, convertible debentures and bonds, mortgages, notes, commercial paper
and other evidences of indebtedness (including those issued by the Trustee),
shares of mutual funds, guaranteed investment contracts, bank investment
contracts, other securities, policies of life insurance, other insurance
contracts, annuity contracts, options, options to buy or sell securities or
other assets, and all other property of any type (personal, real or mixed, and
tangible or intangible);

(2) To deposit or invest all or any part of the assets of the Trust in savings
accounts or certificates of deposit or other deposits in a bank or savings and
loan association or other depository institution, provided such deposits bear a
reasonable interest rate;

(3) To submit or cause to be submitted to the Company, all information received
by the Trustee regarding ownership rights pertaining to property held in the
Trust;

(4) To hold, manage, improve, repair and control all property, real or personal,
forming part of the Trust; to sell, convey, transfer, exchange, partition, lease
for any term, even extending beyond the duration of this Trust, and otherwise
dispose of the same from time to time;

(5) To make, execute and deliver any and all documents, agreements or other
instruments in writing as are necessary or desirable for the accomplishment of
any of the powers and duties set forth in this Trust Agreement;

(6) To hold in cash, without liability for interest, such portion of the Trust
as is pending investment, or payment of expenses, or the distribution of
benefits;

(7) To take such actions as may be necessary or desirable to protect the Trust
from loss due to the default on mortgages held in the Trust including with the
consent of an Authorized Party the appointment of agents or trustees in such
other jurisdictions as may seem desirable, the transfer of property to such
agents or trustees as is necessary, or the grant to such agents such powers as
are necessary or desirable to protect the Trust.

(8) To vote in person or by general or limited proxy, as directed by an
Authorized Party, any securities in which the Trust is invested and similarly to
exercise, personally or by general or limited power of attorney, as directed by
an Authorized Party, any right appurtenant to any authorized investment held in
the Trust.

(9) To maintain accounts at, execute transactions through, and lend on an
adequately secured

 



--------------------------------------------------------------------------------

basis stocks, bonds or other securities to, any brokerage or other firm,
including any firm which is an affiliate of Trustee;

(10) To exercise all of the further rights, powers, options and privileges
granted, provided for, or vested in trustees generally under the laws of the
state in which the Trustee has its principal place of business so that the
powers conferred upon the Trustee herein shall not be in limitation of any
authority conferred by law, but shall be in addition thereto.

(e) The Trustee may exercise the powers described in this Section 5(d) with or
without Authorized Instructions, but where the Trustee acts on Authorized
Instructions, the Trustee shall be fully protected as described in Section 9.

Section 6. ADDITIONAL POWERS OF TRUSTEE.

(a) To the extent necessary or which it deems appropriate to implement its
powers under Section 5 or otherwise to fulfill any of its duties and
responsibilities as Trustee of the Trust, the Trustee shall have the following
additional powers and authority:

(1) To register securities, or any other property, in its name or in the name of
any nominee, including the name of any affiliate or the nominee name designated
by any affiliate, with or without indication of the capacity in which property
shall be held, or to hold securities in bearer form and to deposit any
securities or other property in a depository or clearing corporation;

(2) Upon receiving the consent of an Authorized Party, to designate and engage
the services of, and to delegate powers and responsibilities to, such agents,
representatives, advisers, counsel and accountants as the Trustee considers
necessary or appropriate and, as part of its expenses under this Trust
Agreement, to pay their reasonable expenses and compensation;

(3) To make, execute and deliver, as Trustee, any and all deeds, leases,
mortgages, conveyances, waivers, releases or other instruments in writing
necessary or appropriate for the accomplishment of any of the powers listed in
this Trust Agreement; and

(4) Generally to do all other acts which the Trustee deems necessary or
appropriate for the protection of the Trust.

(5) The Trustee at the direction of the Company may appoint a Custodian,
acceptable to the Company, to safeguard the assets of the Trust. The Company
hereby authorizes and directs the Trustee to enter into such agreements with the
Custodian as may be necessary to establish an account with the Custodian. For
administrative purposes, contributions deposited to the appointed Custodian

shall be deemed as contributions deposited with the Trustee on behalf of the
Trust.

Section 7. DISPOSITION OF INCOME.

During the term of this Trust, all income received by the Trust, net of expenses
and taxes, shall be accumulated and reinvested.

Section 8. ACCOUNTING BY TRUSTEE.

(a) The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between the
Company and the Trustee. Within 90 days following the close of each calendar
quarter, or at such other additional times as may be reasonably requested by the
Company, and within 90 days after removal or resignation of the Trustee, the
Trustee shall deliver to the Company a written account of its administration of
the Trust during such year or during the period from the close of the last
preceding year to the date of such removal or resignation, setting forth all
investments, receipts, disbursements and other transactions effected by it,
including a description of all securities and investments purchased and sold
with the cost or net proceeds of such purchases or sales (accrued interest paid
or receivable being shown separately), and showing all cash, securities and
other property held in the Trust at the end of such year or as of the date of
such removal or resignation, as the case may be.

(b) The Trustee shall be entitled to rely on the Recordkeeper (the provider of
recordkeeping services for the Plan Administrator) or the Custodial Agent (the
custodian of investments), if any other than Trustee, for the maintenance and
provision of all records specified in this Section 8.

Section 9. RESPONSIBILITY AND INDEMNITY OF THE TRUSTEE.

(a) The Trustee shall act with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims, provided, however, that the Trustee shall incur no
liability to any person for any action taken pursuant to a direction, request or
approval given by the Company which is contemplated by, and in conformity with,
the terms of the Plan(s) and this Trust and is given in writing by the Company
or in such other manner prescribed by the Trustee. In the absence of direction,
request or approval from the Company, the Trustee shall also incur no liability
to any person for any failure to perform an act not contemplated by or in
conformity with, the terms of this Trust. In the event of a dispute between the
Company and a party, the Trustee may apply to a court of competent jurisdiction
to resolve the dispute.

 



--------------------------------------------------------------------------------

(b) The Company hereby indemnifies the Trustee and each of its affiliates
(collectively, the “Indemnified Parties”) against, and shall hold them harmless
from, any and all loss, claims, liability, and expense, including reasonable
attorneys’ fees, imposed upon or incurred by any Indemnified Party as a result
of any acts taken, or any failure to act, in accordance with the directions from
the Company or any designee of the Company, or by reason of the Indemnified
Party’s good faith execution of its duties with respect to the Trust, including,
but not limited to, its holding of assets of the Trust. The Company’s
obligations in the foregoing regard shall be satisfied promptly by the Company,
provided that in the event the loss, claim, liability or expense involved is
determined by a no longer appealable final judgment entered in a lawsuit or
proceeding to have resulted from the negligence or misconduct of the Trustee,
the Trustee shall promptly on request thereafter return to the Company any
amount previously received by the Trustee under this Section 9(b) with respect
to such loss, claim, liability or expense. If the Company does not pay such
costs, expenses and liabilities in a reasonably timely manner, the Trustee may
obtain payment from the Trust without direction from the Company.

(c) The Trustee shall incur no liability to anyone for any action that it or the
Custodian as its delegate takes pursuant to a direction, request or approval
given by the Company, Participants, the Investment Committee, the Administrator
or by any other party (including, without limitation, the Recordkeeper and any
of its agents) to whom authority to give such directions, requests or approvals
is delegated under the powers conferred upon the Company, Participants, the
Investment Committee, the Administrator or such other party under this
Agreement.

(d) The Trustee, upon receipt of the consent of an Authorized Party, at the
expense of the Trust or the Company, may consult with legal counsel (who may
also be counsel for Company generally) with respect to any of its duties or
obligations hereunder.

(e) The Trustee, upon receipt of the consent of an Authorized Party, may hire
agents, accountants, actuaries, investment advisers, financial consultants or
other professionals to assist it in performing any of its duties or obligations
hereunder.

(f) The Trustee shall have, without exclusion, all powers conferred on the
Trustee by applicable law, unless expressly provided herein, provided, however,
that if an insurance policy is held as an asset of the Trust, the Trustee shall
not have the power to name a beneficiary of the policy other than the Trust, to
assign the policy (as distinct from conversion of the policy to a different
form) other than to a successor trustee, or to loan to any person the proceeds
of any borrowing against such policy.

 

(g) Notwithstanding any powers granted to the Trustee pursuant to this Trust
Agreement or applicable law, the Trustee shall not have any power that could
give this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code.

(h) The Trustee shall not be liable for any expense, loss, claim or damage
(including counsel fees) suffered by the Participants arising out of or caused
by any delay in, or failure of, performance by the Trustee, in whole or in part,
arising out of, or caused by, circumstances beyond the Trustee’s control,
including without limitation: acts of God, interruption, delay in, or loss
(partial or complete) of electrical power or external computer (hardware or
software) or communication services (including access to book-entry securities
systems maintained by Federal Reserve Bank of New York and/or any clearing
corporation); act of civil or military authority; sabotage; natural emergency;
epidemic; war or other government actions; civil disturbance; flood, earthquake,
fire, other catastrophe; strike or other labor disturbance by employees of
nonaffiliates; governmental, judicial, or self regulatory organization order,
rule or regulation; riot; energy or natural resource difficulty or shortage; and
inability to obtain materials, equipment or transportation.

(i) If (1) there is any disagreement or dispute in connection with the Trust or
the subject matter hereof, including any dispute between the Trustee, the
Company or any Participant, or between the Company, any Participant or any
person not a party to the Trust or (2) there are adverse or inconsistent claims
or demands upon, or inconsistent with instructions to the Trustee, or (3) the
Trustee in good faith is in doubt as to what action to take pursuant to the
Trust, the Trustee may at its election refuse to comply with any such claims,
demands or instructions, or refuse to take any other action pursuant to this
Trust until (i) the rights of all persons involved in the dispute have been
fully and finally adjudicated by a court of competent jurisdiction or the
Trustee has resolved any such doubts to its good faith satisfaction; or (ii) all
disputes have been resolved between the persons involved and the Trustee has
received written notice thereof satisfactory to it from all such persons.
Without limiting the generality of the foregoing, the Trustee may at its
election interplead the subject matter of this Trust Agreement with a court of
competent jurisdiction, or commence judicial proceedings for a declaratory
judgment, and the Trustee shall be entitled to recover from the Company or the
Trust, both collectively and individually, the Trustee’s attorneys’ fees,
expenses and costs in connection with any such interpleader or declaratory
judgment action

(j) The Trustee is not a party to, and has no duties or responsibilities under,
the Plan other than those

 



--------------------------------------------------------------------------------

that may be expressly contained in this Trust Agreement. In any case in which a
provision of this Trust Agreement conflicts with any provision of the Plan, the
Plan shall control. The Trustee shall have no duties, responsibilities or
liability with respect to the acts or omissions of any prior or successor
trustee.

Section 10. COMPENSATION AND EXPENSES OF TRUSTEE

(a) The Company shall pay all administrative and Trustee’s fees and expenses
under this Trust Agreement as mutually agreed and, if not so paid, such fees and
expenses may be withdrawn from the Trust by the Trustee. If the Trustee advances
cash or securities for any purpose, including the purchase or sale of foreign
exchange or of contracts for foreign exchange, or in the event that the Trustee
shall incur or be assessed taxes, interest, charges, expenses, assessments, or
other liabilities in connection with the performance of this Trust Agreement,
except such as may arise from its own negligent action, negligent failure to act
or misconduct, any property at any time held for the Trust shall be security
therefor and the Trustee shall be entitled to collect from the Company or, if
not paid, from the Trust sufficient cash for reimbursement of such taxes,
interest, charges, expenses, assessments or other liabilities. If cash is
insufficient, the Trustee may dispose of the assets of the Trust to the extent
necessary to obtain the aforesaid reimbursement. To the extent the Trustee
advances funds to the Trust for disbursements or to effect the settlement of
purchase transactions, the Trustee shall be entitled to collect from the Company
or, if not so paid, from the Trust either (i) with respect to domestic assets,
an amount equal to what would have been earned on the sums advanced (an amount
approximating the “federal funds” interest rate) or (ii) with respect to
non-domestic assets, the rate applicable to the appropriate foreign market.

Section 11. RESIGNATION AND REMOVAL OF TRUSTEE

(a) The Trustee may resign at any time by written notice to the Company, which
shall be effective 30 days after receipt of such notice unless the Company and
the Trustee agree otherwise.

(b) The Trustee may be removed by the Company on 60 days notice or upon shorter
notice accepted by the Trustee. However, upon a Change of Control, as defined
herein, the Trustee may not be removed by the Company for four years after the
Change of Control unless the persons who are then Participants agree to the
removal.

(c) If the Trustee resigns within four years after a Change in Control, as
defined herein, the Company shall apply to a court of competent jurisdiction for
the appointment of a successor Trustee or for instructions, unless the then

Participants and the Company agree to the selection of a successor trustee.

(d) Upon resignation or removal of the Trustee and appointment of a successor
trustee, all assets shall subsequently be transferred to the successor trustee.
The transfer shall be completed within 120 days after receipt of notice of
resignation, removal or transfer, unless the Company extends the time limit.

(e) If Trustee the resigns or is removed, a successor shall be appointed, in
accordance with Section 12 hereof, by the effective date of resignation or
removal under paragraphs (a) or (b) of this Section. If no such appointment has
been made, the Trustee may apply to a court of competent jurisdiction for
appointment of a successor or for instructions. All expenses of the Trustee in
connection with the proceeding shall be allowed as administrative expenses of
the Trust.

Section 12. APPOINTMENT OF SUCCESSOR.

(a) If the Trustee resigns or is removed in accordance with Section 11(a) or
(b) hereof, subject to the requirements of Section 11, the Company may appoint
any third party, such as a bank trust department or other entity that may be
granted corporate trustee powers under state law, as a successor to replace the
Trustee upon resignation or removal. The appointment shall be effective when
accepted in writing by the new trustee, who shall have all of the rights and
powers of the former trustee, including ownership rights in the Trust assets.
The former trustee shall execute any instrument necessary or reasonably
requested by the Company or the successor trustee to evidence the transfer.

(b) The successor trustee need not examine the records and acts of any prior
trustee and may retain or dispose of existing Trust assets, subject to Sections
8 and 9 hereof. The successor trustee shall not be responsible for and the
Company shall indemnify and defend the successor trustee from any claim or
liability resulting from any action or inaction of any prior trustee or from any
other past event, or any condition existing at the time it becomes successor
trustee.

Section 13. AMENDMENT OR TERMINATION

(a) This Trust Agreement may be amended by a written instrument executed by the
Trustee and the Company. Notwithstanding the foregoing, no such amendment shall
conflict with the terms of the Plan or shall make the Trust revocable.

(b) The Trust shall not terminate until the date on which the Participants and
their beneficiaries are no longer entitled to benefits pursuant to the terms of
the Plan. Upon termination of the Trust, any assets remaining in the Trust shall
be returned to the Company.

 



--------------------------------------------------------------------------------

(c) Upon written approval of the Participants or beneficiaries entitled to
payment of benefits pursuant to the terms of the Plan, the Company may terminate
this Trust prior to the time all benefit payments under the Plan have been made.
All assets in the Trust at termination shall be returned to the Company.

Section 14. MISCELLANEOUS.

(a) Any provision of this Trust Agreement prohibited by law shall be ineffective
to the extent of any such prohibition, without invalidating the remaining
provisions hereof.

(b) Benefits payable to Participants and their beneficiaries under this Trust
Agreement may not be anticipated, assigned (either at law or in equity),
alienated, pledged, encumbered or subjected to attachment, garnishment, levy,
execution or other legal equitable process.

(c) This Trust Agreement shall be governed by and construed in accordance with
the laws of the State of Georgia.

(d) For purposes of this Trust Agreement, a Change in Control is determined
pursuant to the Plan’s definition of a Change in Control.

(e) Neither the Company nor the Trustee may assign this Trust Agreement without
the prior written consent of the other. This Trust Agreement shall be binding
upon, and inure to the benefit of, the Company, the Trustee and their respective

successors and permitted assigns. Any entity, which shall by merger,
consolidation, purchase, or otherwise, succeed to substantially all the trust
business of the Trustee shall, upon each succession and without any appointment
or other action by the Company, be and become successor trustee hereunder, upon
notification to Company.

(f) The provisions of this Trust Agreement are intended to benefit only the
parties hereto, their respective successors and assigns, and the Participants
and their beneficiaries under the Plan. There are no other third party
beneficiaries.

(g) The Company and the Trustee hereby each represents and warrants to the other
that it has full authority to enter into this Trust Agreement upon the terms and
conditions hereof and that the individual executing this Trust Agreement on its
behalf has the requisite authority to bind the Company or the Trustee to this
Trust Agreement.

(h) This Trust Agreement may be executed in any number of counterparts, each of
which shall be deemed an original, and such counterparts shall constitute but
one and the same instrument and may be sufficiently evidenced by one
counterpart.

Section 15. EFFECTIVE DATE

(a) The effective date of this Trust Agreement shall be October 1, 2012.

 

 

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Greenbrier and the Trustee have executed this Trust
Agreement each by action of a duly authorized person.

 

THE GREENBRIER COMPANIES, INC.    By:    /s/ Martin R. Baker    Name/Title:   
Martin R. Baker, Senior Vice President    Date:    December 28, 2012   

 

RELIANCE TRUST COMPANY (Trustee)   By:                                          
           (Signature)   Name/Title:                                           
Date:                                                     

 

9



--------------------------------------------------------------------------------

TRUST UNDER THE

DEFERRED COMPENSATION PLAN

THIS AGREEMENT is made this 1st day of October, 2012 by and between The
Greenbrier Companies, Inc. (“Greenbrier” or the “Company”), a corporation
organized under the laws of the State of Oregon and having its principal office
and place of business in Oregon, and Reliance Trust Company, a trust
organization under the laws of the United States of America and having its
principal office and place of business in Atlanta, Georgia, as trustee (the
“Trustee”).

RECITALS

WHEREAS, Greenbrier has adopted The Greenbrier Companies Non Qualified Deferred
Compensation Plan (the “Plan”) which is an unfunded executive benefit plan
providing deferred compensation benefits to a select group of management or
highly compensated employees of the Company and its subsidiaries; and

WHEREAS, the Company previously established a trust with Trustee to hold assets,
subject to the claims of the Company’s creditors in the event of the Company’s
insolvency, until paid to the Plan participants and their beneficiaries in such
manner and at such times as specified in the respective Plan or paid to the
respective Company in accordance herewith; and

WHEREAS, the Plan was amended to permit participants in the Plan to defer
receipt of compensatory awards of Greenbrier common stock in accordance with the
terms of the Plan; and

WHEREAS, the Company desires to establish a separate trust (the “Trust”) solely
for the purpose of holding shares of Greenbrier stock which are issued to the
Trustee and held in Trust pursuant to the terms of participant deferral
elections under the Plan.

NOW, THEREFORE, the parties do hereby establish this Trust for the purpose
described in the foregoing Recitals, and agree that the Trust shall be
comprised, held and disposed of as follows:

 

Section 1. ESTABLISHMENT OF TRUST

(a) The Company may from time-to-time deposit with the Trustee in trust shares
of common stock of the Company, which assets constitute the principal of the
Trust to be held, administered and disposed of by the Trustee as provided in
this Trust Agreement.

(b) The Trust hereby established shall be irrevocable.

(c) The Trust is intended to be a grantor trust, of which the Company is the
grantor, within the meaning of Subpart E, part I, subchapter J, chapter I,
subtitle A of the Internal Revenue

Code of 1986, as amended (the “Internal Revenue Code”), and shall be construed
accordingly.

(d) The Participants and their beneficiaries shall have no preferred claim on,
or any beneficial ownership interest in, any assets of the Trust. Any rights
created under the Plan and this Trust Agreement shall be mere unsecured
contractual rights of the Participants and their beneficiaries against their
Employer. Any assets held by the Trust will be subject to the claims of the
Company’s general creditors under federal and state law in the event of
Insolvency, as defined in Section 3(a) herein.

 

 

10



--------------------------------------------------------------------------------

(e) The Trustee agrees to accept additional deposits made by the Company
pursuant to Section 1 (a) hereof, and contributions that are paid to it by the
Company in accordance with the terms of this Trust Agreement. Such additional
deposits and contributions shall be solely in the form of shares of common stock
of the Company. The Trustee shall have no duty to determine or collect
contributions under the Plan and shall have no responsibility for any property
until it is received and accepted by the Trustee. The Company shall have the
sole duty and responsibility for the determination of the accuracy and
sufficiency of the deposits and contributions to be made under the Plan, the
transmittal of the same to the Trustee and compliance with any statute,
regulation or rule applicable to contributions.

Section 2. PAYMENTS TO PARTICIPANTS AND THEIR BENEFICIARIES

(a) From time to time, the Company may deliver to the Trustee a schedule (the
“Payment Schedule”) that indicates the amounts payable in respect of each
Participant (and his or her beneficiaries), that provides a formula or other
instructions for determining the amounts payable, the form in which such amounts
are to be paid (as provided for or available under the Plan), and the time of
commencement for payment of such amounts. Except as otherwise provided herein,
the Trustee shall make payments to the Participants and their beneficiaries in
accordance with such Payment Schedule. The Trustee shall make provision for the
reporting and withholding of any federal, state or local taxes that may be
required to be withheld with respect to the payment of benefits pursuant to the
terms of the Payment Schedule and shall pay amounts withheld to the appropriate
taxing authorities or determine that such amount have been reported, withheld
and paid by the Company. If the principal of the Trust, and any earnings
thereon, are not sufficient to make payments of benefits in accordance with the
terms of the Payment Schedule, the Company shall make the balance of each such
payment as it falls due. The Trustee shall notify the Company where principal
and earnings are not sufficient.

(b) Upon the receipt by the Trustee of (i) a written notice from the Company,
indicating that the Plan has been completely terminated and (ii) a Payment
Schedule, indicating how payments shall be made as a result of the termination
of the Plan, the Trustee shall pay to each Participant his or her account
balance under the Plan in accordance with the terms of such Payment Schedule.
Notwithstanding the foregoing, upon the termination of the Plan the Company
shall be entitled to make

payment of benefits directly to the Participant or their beneficiaries in
accordance with subsection (f) below.

(c) The Company hereby agrees that the Authorized Party (as defined below) shall
have the exclusive responsibility, and the Trustee shall not have any
responsibility or duty under this Trust Agreement for determining that the
Payment Schedule is in accordance with the terms of the Plan and applicable law,
including without limitation, the amount, timing or method of payment and the
identity of each person to whom such payments shall be made. The Trustee shall
have no responsibility or duty to determine the tax effect of any payment or to
see to the application of any payment.

(d) The entitlement of a Participant or his or her beneficiaries to the benefits
under the Plan shall be determined by the Company or such party as it shall
designate under the Plan, and any claim for such benefits shall be considered
and reviewed under the procedures set out in the Plan.

(e) The Company may make payment of benefits directly to the Participants or
their beneficiaries as they become due under the terms of the Plan. The Company
shall notify the Trustee of its decision to make payment of benefits directly to
Participants or their beneficiaries. If the Company makes payments according to
this subsection the Company shall make provision for the reporting and
withholding of any federal, state or local taxes that may be required to be
withheld with respect to the payment of benefits pursuant to the terms of the
Plan and shall pay amounts withheld to the appropriate taxing authorities.

(f) Company shall furnish the Trustee with a written list of the names,
signatures and extent of authority of all persons authorized to direct Trustee
and otherwise act on behalf of the Company and the Participants under the terms
of this Trust Agreement (“Authorized Party”). The Trustee shall be entitled to
rely on and shall be fully protected in acting upon direction from an Authorized
Party until notified in writing by the Company, as appropriate, of a change of
the identity of an Authorized Party.

(g) In accordance with the procedures mutually acceptable to the Company and
Trustee, all directions and instructions to the Trustee from an Authorized
Party, including but not limited to the Payment Schedule, shall be in writing,
transmitted by mail or by facsimile or shall be an electronic transmission,
provided the Trustee may, in its discretion, accept oral directions and
instructions and may require confirmation in writing (“Authorized
Instructions”).

 

 

11



--------------------------------------------------------------------------------

Section 3. TRUSTEE RESPONSIBILITY REGARDING PAYMENT TO TRUST BENEFICIARY WHEN
COMPANY IS INSOLVENT

(a) The Trustee shall cease payment of benefits to the Participants who are
current or former employees of the Company and their beneficiaries if it
receives notice that the Company is Insolvent. The Company shall be considered
“Insolvent” for purposes of this Trust Agreement if (i) the Company is unable to
pay its debts as they become due, or (ii) the Company is subject to a pending
proceeding as a debtor under the United States Bankruptcy Code.

(b) At all times during the continuance of this Trust, as provided in
Section 1(d) hereof, the principal and income of the Trust shall be subject to
claims of general creditors of the Company under federal and state law as set
forth below.

(1) The Board of Directors and the Chief Executive Officer of the Company shall
have the duty to inform the Trustee in writing of the Company’s Insolvency. If a
person claiming to be a creditor of the Company alleges in writing to the
Trustee that the Company has become Insolvent, the Trustee shall determine
whether the Company is Insolvent and, pending such determination, the Trustee
may discontinue payment of benefits to the Participants or their beneficiaries.

(2) Unless the Trustee has actual knowledge of the Company’s Insolvency, or has
received notice from the Company or a person claiming to be a creditor alleging
that the Company is Insolvent, the Trustee shall have no duty to inquire whether
the Company is Insolvent. The Trustee may in all events rely on such evidence
concerning the Company’s solvency as may be furnished to the Trustee and that
provides the Trustee with a reasonable basis for making a determination
concerning the Company’s solvency.

(3) If at any time the Trustee has determined that the Company is Insolvent, the
Trustee shall discontinue payments of benefits to the Participants and their
beneficiaries and shall hold the assets of the Trust for the benefit of the
Company’s general creditors. Nothing in this Trust Agreement shall in any way
diminish any rights of the Participants or their beneficiaries to pursue their
rights as general creditors of the Company with respect to benefits due under
the Plan or otherwise.

(4) The Trustee shall resume the payment of benefits to the Participants or
their beneficiaries in accordance with Section 2 of this Trust Agreement only
after the Trustee has determined that the Company is not Insolvent (or is no
longer Insolvent). The Trustee may rely on evidence concerning Insolvency as may
be furnished to the Trustee and that provides the Trustee with a reasonable
basis for making a determination concerning Insolvency. If there is a dispute
about Insolvency, the Trustee shall have the right to require

the Company to employ and pay for the services of an independent expert to
render a written opinion to the Trustee addressing the question of Insolvency.

(c) Provided that there are sufficient assets, if the Trustee discontinues the
payment of benefits from the Trust pursuant to Section 3(a) and (b) hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to the
Participants or their beneficiaries according to the terms of the Plan for the
period of such discontinuance, less the aggregate amount of any payments made to
Participants or their beneficiaries by the Company in lieu of the payments
provided for hereunder during any such period of discontinuance. The Trustee may
require a new Payment Schedule from the Company in such event.

Section 4. PAYMENTS TO COMPANY

(c) Except as provided in Sections 3 and in this Section 4(b), because the Trust
is irrevocable, in accordance with Section 1(b) hereof, the Company shall not
have the right or the power to direct the Trustee to return to the Company or to
divert to others any of the Trust assets before all payment of benefits have
been made to Participants or their beneficiaries pursuant to the terms of the
Plan.

(d) In the event the Company makes payment of benefits directly pursuant to
Section 1(e) hereof, the Company may file proof of such payment with the Trustee
and request to be reimbursed for said payment. The Trustee shall reimburse the
Company for amounts not exceeding the Company’s costs of making Plan payments.
The Trustee shall not be obligated to verify the amount of payment beyond
receipt of reasonable proof (e.g. cancelled check).

Section 5. INVESTMENT AUTHORITY

(a) The Trustee shall hold, invest and reinvest the principal and income of the
Trust as directed by Company or its properly designated agent which directions
may be changed from time to time. To the maximum extent permitted by law, the
Trustee shall have no duty or responsibility (i) to advise with respect to, or
inquire as to the propriety of, any such investment direction or (ii) for any
investment decisions made with respect to the Trust by the Company. In the
absence of investment direction, the Trustee shall have no obligation to
diversify or invest Trust assets, but shall hold the Trust assets in shares of
Greenbrier common stock.

(b) All rights associated with assets of the Trust shall be exercised by the
Trustee and shall in no event be exercised by or rest with Plan participants,
except that voting rights with respect to Trust assets will be exercised by the
Trustee as directed by the Company.

 

 

12



--------------------------------------------------------------------------------

(c) The Company shall have the right at any time, and from time to time in its
sole discretion, to substitute assets of equal fair market value, for any asset
held by the Trust. This right is exercisable by the Company in a non-fiduciary
capacity without the approval or consent of any person in a fiduciary capacity.

(d) In administering the Trust and carrying out the instructions of the Company
in accordance with Section 5(a) and (b) above, the Trustee shall be specifically
authorized to:

(1) To vote in person or by general or limited proxy, as directed by an
Authorized Party, any securities in which the Trust is invested and similarly to
exercise, personally or by general or limited power of attorney, as directed by
an Authorized Party, any right appurtenant to any authorized investment held in
the Trust.

(2) To exercise all of the further rights, powers, options and privileges
granted, provided for, or vested in trustees generally under the laws of the
state in which the Trustee has its principal place of business so that the
powers conferred upon the Trustee herein shall not be in limitation of any
authority conferred by law, but shall be in addition thereto.

(e) The Trustee may exercise the powers described in Section 5(d) with or
without Authorized Instructions, but where the Trustee acts on Authorized
Instructions, the Trustee shall be fully protected as described in Section 9.

Section 6. ADDITIONAL POWERS OF TRUSTEE.

(a) To the extent necessary or which it deems appropriate to implement its
powers under Section 5 or otherwise to fulfill any of its duties and
responsibilities as Trustee of the Trust, the Trustee shall have the following
additional powers and authority:

(1) To register securities, or any other property, in its name or in the name of
any nominee, including the name of any affiliate or the nominee name designated
by any affiliate, with or without indication of the capacity in which property
shall be held, or to hold securities in bearer form and to deposit any
securities or other property in a depository or clearing corporation;

(2) Upon receiving the consent of an Authorized Party, to designate and engage
the services of, and to delegate powers and responsibilities to, such agents,
representatives, advisers, counsel and accountants as the Trustee considers
necessary or appropriate and, as part of its expenses under this Trust

Agreement, to pay their reasonable expenses and compensation;

(3) To make, execute and deliver, as Trustee, any and all conveyances, waivers,
releases or other instruments in writing necessary or appropriate for the
accomplishment of any of the powers listed in this Trust Agreement; and

(4) Generally to do all other acts which the Trustee deems necessary or
appropriate for the protection of the Trust.

(5) The Trustee at the direction of the Company may appoint a Custodian,
acceptable to the Company, to safeguard the assets of the Trust. The Company
hereby authorizes and directs the Trustee to enter into such agreements with the
Custodian as may be necessary to establish an account with the Custodian. For
administrative purposes, contributions deposited to the appointed Custodian
shall be deemed as contributions deposited with the Trustee on behalf of the
Trust.

Section 7. DISPOSITION OF INCOME.

During the term of this Trust, all income received by the Trust, net of expenses
and taxes, shall be accumulated and reinvested.

Section 8. ACCOUNTING BY TRUSTEE.

(a) The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between the
Company and the Trustee. Within 90 days following the close of each calendar
quarter, or at such other additional times as may be reasonably requested by the
Company, and within 90 days after removal or resignation of the Trustee, the
Trustee shall deliver to the Company a written account of its administration of
the Trust during such year or during the period from the close of the last
preceding year to the date of such removal or resignation, setting forth all
investments, receipts, disbursements and other transactions effected by it,
including a description of all securities and investments purchased and sold
with the cost or net proceeds of such purchases or sales (accrued interest paid
or receivable being shown separately), and showing all cash, securities and
other property held in the Trust at the end of such year or as of the date of
such removal or resignation, as the case may be.

(b) The Trustee shall be entitled to rely on the Recordkeeper (the provider of
recordkeeping services for the Plan Administrator) or the Custodial Agent (the

 

 

13



--------------------------------------------------------------------------------

custodian of investments), if any other than Trustee, for the maintenance and
provision of all records specified in this Section 8.

Section 9. RESPONSIBILITY AND INDEMNITY OF THE TRUSTEE.

(a) The Trustee shall act with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims, provided, however, that the Trustee shall incur no
liability to any person for any action taken pursuant to a direction, request or
approval given by the Company which is contemplated by, and in conformity with,
the terms of the Plan and this Trust and is given in writing by the Company or
in such other manner prescribed by the Trustee. In the absence of direction,
request or approval from the Company, the Trustee shall also incur no liability
to any person for any failure to perform an act not contemplated by or in
conformity with, the terms of this Trust. In the event of a dispute between the
Company and a party, the Trustee may apply to a court of competent jurisdiction
to resolve the dispute.

(b) The Company hereby indemnifies the Trustee and each of its affiliates
(collectively, the “Indemnified Parties”) against, and shall hold them harmless
from, any and all loss, claims, liability, and expense, including reasonable
attorneys’ fees, imposed upon or incurred by any Indemnified Party as a result
of any acts taken, or any failure to act, in accordance with the directions from
the Company or any designee of the Company, or by reason of the Indemnified
Party’s good faith execution of its duties with respect to the Trust, including,
but not limited to, its holding of assets of the Trust. The Company’s
obligations in the foregoing regard shall be satisfied promptly by the Company,
provided that in the event the loss, claim, liability or expense involved is
determined by a no longer appealable final judgment entered in a lawsuit or
proceeding to have resulted from the negligence or misconduct of the Trustee,
the Trustee shall promptly on request thereafter return to the Company any
amount previously received by the Trustee under this Section 9(b) with respect
to such loss, claim, liability or expense. If the Company does not pay such
costs, expenses and liabilities in a reasonably timely manner, the Trustee may
obtain payment from the Trust without direction from the Company.

(c) The Trustee shall incur no liability to anyone for any action that it or the
Custodian as its delegate takes pursuant to a direction, request or approval
given by the Company, Participants, the Investment Committee, the Administrator
or by any other party (including, without limitation, the Recordkeeper and any
of its agents) to whom authority to give

such directions, requests or approvals is delegated under the powers conferred
upon the Company, Participants, the Investment Committee, the Administrator or
such other party under this Agreement.

(d) The Trustee, upon receipt of the consent of an Authorized Party, at the
expense of the Trust or the Company, may consult with legal counsel (who may
also be counsel for Company generally) with respect to any of its duties or
obligations hereunder.

(e) The Trustee, upon receipt of the consent of an Authorized Party, may hire
agents, accountants, actuaries, investment advisers, financial consultants or
other professionals to assist it in performing any of its duties or obligations
hereunder.

(f) The Trustee shall have, without exclusion, all powers conferred on the
Trustee by applicable law, unless expressly provided herein, provided, however,
that if an insurance policy is held as an asset of the Trust, the Trustee shall
not have the power to name a beneficiary of the policy other than the Trust, to
assign the policy (as distinct from conversion of the policy to a different
form) other than to a successor trustee, or to loan to any person the proceeds
of any borrowing against such policy.

(g) Notwithstanding any powers granted to the Trustee pursuant to this Trust
Agreement or applicable law, the Trustee shall not have any power that could
give this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code.

(h) The Trustee shall not be liable for any expense, loss, claim or damage
(including counsel fees) suffered by the Participants arising out of or caused
by any delay in, or failure of, performance by the Trustee, in whole or in part,
arising out of, or caused by, circumstances beyond the Trustee’s control,
including without limitation: acts of God, interruption, delay in, or loss
(partial or complete) of electrical power or external computer (hardware or
software) or communication services (including access to book-entry securities
systems maintained by Federal Reserve Bank of New York and/or any clearing
corporation); act of civil or military authority; sabotage; natural emergency;
epidemic; war or other government actions; civil disturbance; flood, earthquake,
fire, other catastrophe; strike or other labor disturbance by employees of
nonaffiliates; governmental, judicial, or self regulatory organization order,
rule or regulation; riot; energy or natural resource difficulty or shortage; and
inability to obtain materials, equipment or transportation.

 

 

14



--------------------------------------------------------------------------------

(i) If (1) there is any disagreement or dispute in connection with the Trust or
the subject matter hereof, including any dispute between the Trustee, the
Company or any Participant, or between the Company, any Participant or any
person not a party to the Trust or (2) there are adverse or inconsistent claims
or demands upon, or inconsistent with instructions to the Trustee, or (3) the
Trustee in good faith is in doubt as to what action to take pursuant to the
Trust, the Trustee may at its election refuse to comply with any such claims,
demands or instructions, or refuse to take any other action pursuant to this
Trust until (i) the rights of all persons involved in the dispute have been
fully and finally adjudicated by a court of competent jurisdiction or the
Trustee has resolved any such doubts to its good faith satisfaction; or (ii) all
disputes have been resolved between the persons involved and the Trustee has
received written notice thereof satisfactory to it from all such persons.
Without limiting the generality of the foregoing, the Trustee may at its
election interplead the subject matter of this Trust Agreement with a court of
competent jurisdiction, or commence judicial proceedings for a declaratory
judgment, and the Trustee shall be entitled to recover from the Company or the
Trust, both collectively and individually, the Trustee’s attorneys’ fees,
expenses and costs in connection with any such interpleader or declaratory
judgment action

(j) The Trustee is not a party to, and has no duties or responsibilities under,
the Plan other than those that may be expressly contained in this Trust
Agreement. In any case in which a provision of this Trust Agreement conflicts
with any provision of the Plan, the Plan shall control. The Trustee shall have
no duties, responsibilities or liability with respect to the acts or omissions
of any prior or successor trustee.

Section 10. COMPENSATION AND EXPENSES OF TRUSTEE

(a) The Company shall pay all administrative and Trustee’s fees and expenses
under this Trust Agreement as mutually agreed and, if not so paid, such fees and
expenses may be withdrawn from the Trust by the Trustee. If the Trustee advances
cash or securities for any purpose, including the purchase or sale of foreign
exchange or of contracts for foreign exchange, or in the event that the Trustee
shall incur or be assessed taxes, interest, charges, expenses, assessments, or
other liabilities in connection with the performance of this Trust Agreement,
except such as may arise from its own negligent action, negligent failure to act
or misconduct, any property at any time held for the Trust shall be security
therefor and the Trustee shall be entitled to collect from the Company or, if
not paid, from the Trust sufficient cash for reimbursement of such

taxes, interest, charges, expenses, assessments or other liabilities. If cash is
insufficient, the Trustee may dispose of the assets of the Trust to the extent
necessary to obtain the aforesaid reimbursement. To the extent the Trustee
advances funds to the Trust for disbursements or to effect the settlement of
purchase transactions, the Trustee shall be entitled to collect from the Company
or, if not so paid, from the Trust either (i) with respect to domestic assets,
an amount equal to what would have been earned on the sums advanced (an amount
approximating the “federal funds” interest rate) or (ii) with respect to
non-domestic assets, the rate applicable to the appropriate foreign market.

Section 11. RESIGNATION AND REMOVAL OF TRUSTEE

(a) The Trustee may resign at any time by written notice to the Company, which
shall be effective 30 days after receipt of such notice unless the Company and
the Trustee agree otherwise.

(b) The Trustee may be removed by the Company on 60 days notice or upon shorter
notice accepted by the Trustee. However, upon a Change of Control, as defined
herein, the Trustee may not be removed by the Company for four years after the
Change of Control unless the persons who are then Participants agree to the
removal.

(c) If the Trustee resigns within four years after a Change in Control, as
defined herein, the Company shall apply to a court of competent jurisdiction for
the appointment of a successor Trustee or for instructions, unless the then
Participants and the Company agree to the selection of a successor trustee.

(d) Upon resignation or removal of the Trustee and appointment of a successor
trustee, all assets shall subsequently be transferred to the successor trustee.
The transfer shall be completed within 120 days after receipt of notice of
resignation, removal or transfer, unless the Company extends the time limit.

(e) If Trustee the resigns or is removed, a successor shall be appointed, in
accordance with Section 12 hereof, by the effective date of resignation or
removal under paragraphs (a) or (b) of this Section. If no such appointment has
been made, the Trustee may apply to a court of competent jurisdiction for
appointment of a successor or for instructions. All expenses of the Trustee in
connection with the proceeding shall be allowed as administrative expenses of
the Trust.

 

 

15



--------------------------------------------------------------------------------

Section 12. APPOINTMENT OF SUCCESSOR.

(a) If the Trustee resigns or is removed in accordance with Section 11(a) or
(b) hereof, subject to the requirements of Section 11, the Company may appoint
any third party, such as a bank trust department or other entity that may be
granted corporate trustee powers under state law, as a successor to replace the
Trustee upon resignation or removal. The appointment shall be effective when
accepted in writing by the new trustee, who shall have all of the rights and
powers of the former trustee, including ownership rights in the Trust assets.
The former trustee shall execute any instrument necessary or reasonably
requested by the Company or the successor trustee to evidence the transfer.

(b) The successor trustee need not examine the records and acts of any prior
trustee and may retain or dispose of existing Trust assets, subject to Sections
8 and 9 hereof. The successor trustee shall not be responsible for and the
Company shall indemnify and defend the successor trustee from any claim or
liability resulting from any action or inaction of any prior trustee or from any
other past event, or any condition existing at the time it becomes successor
trustee.

Section 13. AMENDMENT OR TERMINATION

(a) This Trust Agreement may be amended by a written instrument executed by the
Trustee and the Company. Notwithstanding the foregoing, no such amendment shall
conflict with the terms of the Plan or shall make the Trust revocable.

(b) The Trust shall not terminate until the date on which the Participants and
their beneficiaries are no longer entitled to benefits pursuant to the terms of
the Plan. Upon termination of the Trust, any assets remaining in the Trust shall
be returned to the Company.

(c) Upon written approval of the Participants or beneficiaries entitled to
payment of benefits pursuant to the terms of the Plan, the Company may terminate
this Trust prior to the time all benefit payments under the Plan have been made.
All assets in the Trust at termination shall be returned to the Company.

Section 14. MISCELLANEOUS.

(a) Any provision of this Trust Agreement prohibited by law shall be ineffective
to the extent of any such prohibition,

without invalidating the remaining provisions hereof.

(b) Benefits payable to Participants and their beneficiaries under this Trust
Agreement may not be anticipated, assigned (either at law or in equity),
alienated, pledged, encumbered or subjected to attachment, garnishment, levy,
execution or other legal equitable process.

(c) This Trust Agreement shall be governed by and construed in accordance with
the laws of the State of Georgia.

(d) For purposes of this Trust Agreement, a Change in Control is determined
pursuant to the Plan’s definition of a Change in Control.

(e) Neither the Company nor the Trustee may assign this Trust Agreement without
the prior written consent of the other.

(f) This Trust Agreement shall be binding upon, and inure to the benefit of, the
Company, the Trustee and their respective successors and permitted assigns. Any
entity, which shall by merger, consolidation, purchase, or otherwise, succeed to
substantially all the trust business of the Trustee shall, upon each succession
and without any appointment or other action by the Company, be and become
successor trustee hereunder, upon notification to Company.

(g) The provisions of this Trust Agreement are intended to benefit only the
parties hereto, their respective successors and assigns, and the Participants
and their beneficiaries under the Plan. There are no other third party
beneficiaries.

(h) The Company and the Trustee hereby each represents and warrants to the other
that it has full authority to enter into this Trust Agreement upon the terms and
conditions hereof and that the individual executing this Trust Agreement on its
behalf has the requisite authority to bind the Company or the Trustee to this
Trust Agreement.

(i) This Trust Agreement may be executed in any number of counterparts, each of
which shall be deemed an original, and such counterparts shall constitute but
one and the same instrument and may be sufficiently evidenced by one
counterpart.

Section 15. EFFECTIVE DATE

(a) The effective date of this Trust Agreement shall be October 1, 2012.

 

 

[Signature page follows.]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Greenbrier and the Trustee have executed this Trust
Agreement each by action of a duly authorized person.

 

THE GREENBRIER COMPANIES, INC.    By:    /s/ Martin R. Baker    Name/Title:   
Martin R. Baker, Senior Vice President    Date:    December 28, 2012   

 

RELIANCE TRUST COMPANY (Trustee)  

By:                                                      (Signature)

 

Name/Title:                                         

 

Date:                                                   

 

 

17